UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:October 31, 2011 Date of reporting period:October 31, 2011 Item 1. Reports to Stockholders. HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Investor Class Institutional Class ANNUAL REPORT October 31, 2011 December, 2011 Dear Shareholder: The fiscal year ending October 31, 2011, was characterized by an increase in equity market indices across all market capitalizations.For the fiscal year, both the Huber Capital Equity Income Fund and Huber Capital Small Cap Value Fund outperformed their relative benchmarks. Equity Income Fund Review For the fiscal year ending October 31, 2011, the Equity Income Fund Investor Class (formerly known as the Institutional Class) return was 10.60%, outperforming the Russell 1000® Value Index and the S&P 500® Index, which generated total returns of 6.16% and 8.09%, respectively.The sectors that contributed most positively to the Fund’s performance, relative to the benchmark Russell 1000® Value Index, were Financial Services, Consumer Staples, and Materials and Processing.The main sectors that lagged in relative performance were Energy and Technology.Stocks that contributed strongly to performance were Cash America International, Conseco, Mastercard, Philip Morris International, and Carpenter Technology. Cash America International, a provider of specialty consumer financial services to the underbanked population, experienced strong earnings growth and enhanced margins throughout the year, with results buoyed by a rise in gold prices.Conseco, a domestic insurance company, posted steady results during the year, continued to grow its book value, and improved its capital ratios.Mastercard, a global payments company, had a very good year with earnings materially exceeding Wall Street’s expectations.Philip Morris International, a manufacturer and marketer of tobacco products outside the U.S., posted strong results driven largely by price increases.Carpenter Technology, a specialty alloy manufacturer, successfully completed a refinancing of its credit facility and saw accelerating earnings growth during the period.Our portfolio was negatively impacted by our underweighting of the Energy sector, which was the best performing sector in the benchmark.Also negatively impacting our performance was our substantial overweighting of the Technology sector, which was an underperforming sector in the benchmark for the 1-year period. Small Cap Value Fund Review For the fiscal year ending October 31, 2011, the Small Cap Value Fund Investor Class (formerly known as the Institutional Class) return was 9.50%, outperforming the benchmark Russell 2000® Value Index and the Russell 2000® Index, which generated total returns of 3.54% and 6.71%, respectively. The sectors that contributed most positively were Financial Services, Consumer Discretionary, and Materials and Processing.The sectors that negatively impacted performance were Producer Durables and Consumer Staples.The largest positive contributors to performance during the fiscal year were MI Developments and Global Traffic Network.MI Developments, a real estate operating company, eliminated its dual class share structure, which restructured 2 the company’s voting rights, benefiting the public shareholders.Global Traffic Network, a provider of traffic and news information reports to radio and television stations in international markets, was acquired during the period at a material premium to its prior trading price.We also benefitted from our ownership of a wide array of other companies including Virtus Investment Partners, an asset manager, EZCORP, a provider of specialty consumer financial services to the underbanked population, and UFP Technologies, a manufacturer of engineered packaging solutions and component products.Our performance was further helped by Conseco and Carpenter Technology, both of which were discussed earlier in this report.Our performance results were hurt by our ownership of Armtec Infrastructure, a supplier of infrastructure products and engineered construction solutions primarily in Canada.Armtec’s profits were pinched by lower margin projects undertaken during the recession, poor weather conditions, and difficulty surrounding the implementation of a new computer system.Overhill Farms, a custom manufacturer of food for retail and foodservice customers, also negatively impacted our performance due to sales weakness with several key customers. Outlook The equity markets produced positive results for the fiscal year.However, the highly volatile year was a tale of two halves.The first half of the fiscal year produced strong returns as economic conditions stabilized.While political turmoil in the Mideast and uncertainty from the tsunami were negative factors, overall the economy was not as weak as some had feared, resulting in a relief rally.The second half of the period showed negative returns caused at first by political uncertainty concerning Congressional action to raise the debt ceiling and then by the macro-economic turmoil in Europe. While the domestic economy continues to plug along, with modest but stable growth, concern is mounting about Europe’s fiscal situation, creating a headwind for the equity markets.While the initial concern was a potential default by the Greek government, concern rapidly broadened to other much larger European economies, particularly Italy and Spain, which also have serious fiscal problems.Policy makers are currently working overtime to contain such issues and avoid broader economic fallout, which would likely affect the U.S. Our primary focus at Huber Capital Management remains bottom up stock selection and we declare no particular expertise in prognosticating the direction of the equity markets.That said, we see opportunities for attractive investments with valuations at low levels, particularly considering the ultra low interest rate environment and the concomitant lack of competing high yielding investment alternatives. We continue our approach of seeking to invest in companies trading at discounts to their intrinsic values based on our estimates of normalized earnings and cash flows.In the Small Cap Value Fund, we are overweight in the Consumer Discretionary, Consumer Staples, Financial Services and Materials and 3 Processing sectors, while being underweight in Technology, Energy, Producer Durables and Utilities.In the Equity Income Fund, we are overweight in Technology and Materials and Processing, while being underweight in Energy, Health Care, Producer Durables and Utilities. Thank you for your support and for entrusting us with your investment dollars.We will work hard to earn that trust and look forward to meeting your investment needs for years to come. Sincerely, The Huber Capital Management Team Past performance is not a guarantee of future results. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in smaller companies involve additional risks such as limited liquidity and greater volatility. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please see the Schedule of Investments in this report for complete fund holdings. The information provided herein represents the opinion of Huber Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The S&P 500® Index, an unmanaged index, consists of 500 stocks chosen for market size, liquidity, and industry group representation. It is a market-value weighted index (stock price times number of shares outstanding), with each stock’s weight in the Index proportionate to its market value. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000® Index, an unmanaged index, is comprised of the 2,000 smallest companies in the Russell 3000® Index.The Russell 2000® Value Index measures the performance of those Russell 2000® companies with lower price-to-book ratios and lower forecasted growth values. The indexes do not reflect the payment of transaction costs, fees and expenses associated with an investment in the Funds.The Funds’ value disciplines may prevent or restrict investment in major stocks in the benchmark indices.It is not possible to invest directly in an index. The Funds’ returns may not correlate with the returns of their benchmark indexes. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Book value is the net asset value of a company, calculated by subtracting total liabilities from total assets. 4 Huber Funds HUBER CAPITAL EQUITY INCOME FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Equity Income Fund – Investor Class vs the Russell 1000® Value Index and the S&P 500® Index Average Annual Total Return Since Inception* Since Inception* 1 Year (6/29/07) (10/25/11) Huber Capital Equity Income Fund – Investor Class 10.60% -1.23% — Huber Capital Equity Income Fund – Institutional Class — — 2.56% Russell 1000® Value Index 6.16% -4.70% 2.30% S&P 500® Index 8.09% -2.00% 1.98% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 1000 Value Index measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. * The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. Returns for a period of less than one year are not annualized. 5 Huber Funds HUBER CAPITAL SMALL CAP VALUE FUND Comparison of the change in value of a $10,000 investment in the Huber Capital Small Cap Value Fund – Investor Class vs the Russell 2000® Index and the Russell 2000® Value Index Average Annual Total Return Since Inception* Since Inception* 1 Year (6/29/07) (10/25/11) Huber Capital Small Cap Value Fund – Investor Class 9.50% 1.20% — Huber Capital Small Cap Value Fund – Institutional Class — — 6.15% Russell 2000® Index 6.71% -1.33% 3.86% Russell 2000® Value Index 3.54% -3.29% 3.60% Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.The most recent month-end performance may be obtained by calling 1-888-482-3726 (888-HUBERCM). Returns reflect reinvestment of dividends and capital gains distributions.Fee waivers are in effect.In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gains distributions, or redemption of Fund shares.Performance data shown does not reflect the 1.00% redemption fee imposed on shares held 60 days or less.If it did, total returns would be reduced.Indices do not incur expenses and are not available for investment. The Russell 2000 Index measures the performance of the 2,000 smallest companies in the Russell 3000® Index, which represents approximately 10% of the total market capitalization of the Russell 3000® Index. The Russell 2000 Value Index measures the performance of those Russell 2000 companies with lower price-to-book ratios and lower forecasted growth values. Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. * The Investor Class commenced operations on June 29, 2007 and the Institutional Class commenced operations on October 25, 2011. Returns for a period of less than one year are not annualized. 6 Huber Funds EXPENSE EXAMPLE – October 31, 2011 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses.This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (5/1/11 – 10/31/11), for Investor Class shares, and invested for the period (10/25/11 – 10/31/11), for Institutional Class shares. Actual Expenses For each class of the Huber Capital Equity Income Fund (“Equity Income Fund”) and the Huber Capital Small Cap Value Fund (“Small Cap Value Fund”), two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses.Actual net expenses are limited to 1.49% for Investor Class shares and 0.99% for Institutional Class shares of the Equity Income Fund per the operating expenses limitation agreement.For the period November 1, 2010 through October 24, 2011, actual net expenses were limited to 1.99% for Investor Class shares.Effective October 25, 2011, actual net expenses are limited to 1.85% for Investor Class shares and 1.35% for Institutional Class shares of the Small Cap Value Fund per the operating expenses limitation agreement.In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in the first line of each class, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your Fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each Fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Funds and other 7 Huber Funds EXPENSE EXAMPLE – October 31, 2011 (Unaudited), Continued funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Equity Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/11 10/31/11 5/1/11 – 10/31/11* Investor Class Actual $ 934.30 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.49% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Beginning Ending Expenses Paid Account Value Account Value During Period 10/25/11 10/31/11 10/25/11 – 10/31/11* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 0.99% multiplied by the average account value over the period, multiplied by 6 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. Small Cap Value Fund Beginning Ending Expenses Paid Account Value Account Value During Period 5/1/11 10/31/11 5/1/11 – 10/31/11* Investor Class Actual $ 864.30 $ 9.35 Investor Class Hypothetical (5% return before expenses) * Expenses are equal to the Investor Class’ annualized expense ratio of 1.99% multiplied by the average account value over the period, multiplied by 184 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 Huber Funds EXPENSE EXAMPLE – October 31, 2011 (Unaudited), Continued Beginning Ending Expenses Paid Account Value Account Value During Period 10/25/11 10/31/11 10/25/11 – 10/31/11* Institutional Class Actual Institutional Class Hypothetical (5% return before expenses) * Expenses are equal to the Institutional Class’ annualized expense ratio of 1.35% multiplied by the average account value over the period, multiplied by 6 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 Huber Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS – October 31, 2011 (Unaudited) HUBER CAPITAL EQUITY INCOME FUND HUBER CAPITAL SMALL CAP VALUE FUND Percentages represent market value as a percentage of total investments. 10 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2011 Shares COMMON STOCKS - 98.85% Value Advertising - 1.03% Groupe Aeroplan, Inc. (c) $ Aerospace - 2.07% Northrop Grumman Corp. Air Transport - 1.53% FedEx Corp. Aluminum - 0.94% Alcoa Inc. Banks: Diversified - 1.90% Bank of America Corp. Beverage: Soft Drinks - 1.18% Coca-Cola Co. Chemicals: Diversified - 1.69% BASF SE - ADR Computer Services, Software & Systems - 11.21% CA Inc. Microsoft Corp. Oracle Corp. Computer Technology - 3.37% Hewlett Packard Co. Consumer Lending - 3.85% Cash America International, Inc. Diversified Financial Services - 2.52% Citigroup Inc. JPMorgan Chase & Co. Diversified Retail - 2.44% Wal-Mart Stores, Inc. Electronic Components - 1.28% TE Connectivity Ltd. Engineering & Contracting Services - 2.04% Fluor Corp. KBR, Inc. The accompanying notes are an integral part of these financial statements. 11 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2011, Continued Shares Value Financial Data & Systems - 4.00% Mastercard, Inc. - Class A $ Western Union Co. Foods - 2.00% ConAgra Foods, Inc. Tyson Foods, Inc. - Class A Homebuilding - 2.94% Lennar Corp. - Class B Insurance: Life - 7.10% CNO Financial Group, Inc. (a) Insurance: Property-Casualty - 5.06% XL Group PLC Oil Well Equipment & Services - 2.57% Ensco PLC - ADR Oil: Crude Producers - 1.09% Chesapeake Energy Corp. Oil: Integrated - 3.98% Royal Dutch Shell PLC - Class A - ADR Royal Dutch Shell PLC - Class B - ADR Pharmaceuticals - 12.19% Eli Lilly & Co. Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. (a) Scientific Instruments: Control & Filter - 0.93% Flowserve Corp. Shipping - 0.10% Huntington Ingalls Industries Inc. (a) Specialty Retail - 2.21% Home Depot, Inc. The accompanying notes are an integral part of these financial statements. 12 Huber Capital Equity Income Fund SCHEDULE OF INVESTMENTS at October 31, 2011, Continued Shares Value Steel - 1.47% Carpenter Technology Corp. $ Tobacco - 4.31% Philip Morris International, Inc. Utilities: Electrical - 9.41% American Electric Power Co., Inc. Entergy Corp. Exelon Corp. NextEra Energy, Inc. Utilities: Telecommunications - 2.44% Vodafone Group PLC - ADR TOTAL COMMON STOCKS (Cost $5,793,557) SHORT-TERM INVESTMENTS - 0.94% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (b) First American Tax Free Obligations Fund - Class Z, 0.00% (b) TOTAL SHORT-TERM INVESTMENTS (Cost $65,778) TOTAL INVESTMENTS IN SECURITIES (Cost $5,859,335) - 99.79% Other Assets in Excess of Liabilities - 0.21% NET ASSETS - 100.00% $ ADR - American Depositary Receipt (a) Non-income producing security. (b) Rate shown is the 7-day yield as of October 31, 2011. (c) Foreign issued security. The accompanying notes are an integral part of these financial statements. 13 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2011 Shares COMMON STOCKS - 97.40% Value Aluminum - 1.96% Kaiser Aluminum Corp. $ Asset Management & Custodian - 5.29% Virtus Investment Partners, Inc. (a) Banks: Diversified - 3.36% Park Sterling Bank (a) Commercial Vehicles & Parts - 1.48% Miller Industries, Inc. (a) Consumer Lending - 7.28% EZcorp, Inc. - Class A (a) Nelnet, Inc. - Class A (a) Containers & Packaging - 3.06% UFP Technologies, Inc. (a) Diversified Manufacturing - 2.64% Uranium Energy Corp. (a) Diversified Manufacturing Operations - 3.58% A. M. Castle & Co. (a) Harsco Corp. Engineering & Contracting Services - 1.33% Argan, Inc. (a) Financial Data & Systems - 5.51% Global Cash Access Holdings, Inc. (a) Foods - 2.24% Overhill Farms, Inc. (a) (d) Health Care Facilities - 0.78% Tenet Healthcare Corp. (a) Homebuilding - 4.10% Lennar Corp. - Class B Household Furnishings - 0.88% Crown Crafts, Inc. (d) Insurance: Life - 8.06% CNO Financial Group, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2011, Continued Shares Value Insurance: Property-Casualty - 4.78% XL Group PLC $ Leisure Time - 1.23% Interval Leisure Group, Inc. (a) Machinery: Industrial - 2.07% Armtec Infrastructure Trust Unit (b) Metal Fabricating - 0.63% Mueller Water Products, Inc. - Class A Oil: Crude Producers - 0.63% GMX Resources Inc. (a) Oil Well Equipment & Services - 2.44% Cal Dive International, Inc. (a) Global Industries, Ltd. (a) Paper - 1.86% Kapstone Paper and Packaging Corp. (a) Pharmaceuticals - 2.33% Watson Pharmaceuticals, Inc. (a) Real Estate - 5.77% MI Developments, Inc. - Class A Real Estate Investment Trusts (REITs) - 5.15% CapLease, Inc. Rental & Leasing Services: Consumer - 2.71% Rent-A-Center, Inc. Restaurants - 7.07% Boston Pizza Royalties Income Fund (b) Pizza Pizza Royalty Income Fund (b) Second Cup Royalty Income Fund Unit (b) Shoe Stores - 1.28% Collective Brands, Inc. (a) Steel - 2.97% Carpenter Technology Corp. The accompanying notes are an integral part of these financial statements. 15 Huber Capital Small Cap Value Fund SCHEDULE OF INVESTMENTS at October 31, 2011, Continued Shares Value Sugar - 0.38% Imperial Sugar Co. $ Utilities: Electrical - 4.55% Alliant Energy Corp. Great Plains Energy, Inc. Portland General Electric Co. TOTAL COMMON STOCKS (Cost $10,332,886) SHORT-TERM INVESTMENTS - 2.59% Fidelity Institutional Tax-Exempt Portfolio - Class I, 0.01% (c) First American Tax Free Obligations Fund - Class Z, 0.00% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $305,982) TOTAL INVESTMENTS IN SECURITIES (Cost ($10,638,868) - 99.99% Other Assets in Excess of Liabilities - 0.01% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) Foreign issued security. (c) Rate shown is the 7-day yield as of October 31, 2011. (d) Security is considered illiquid. As of October 31, 2011, the value of these investments was $369,034 or 3.12% of net assets. See Note 2 (I) in the Notes to the Financial Statements. The accompanying notes are an integral part of these financial statements. 16 (This Page Intentionally Left Blank.) 17 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2011 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund ASSETS Investments in securities, at value (identified cost $5,859,335 and $10,638,868, respectively) $ $ Cash — Receivables Fund shares sold — Investment securities sold Dividends and interest Dividend tax reclaim — Due from Advisor (Note 4) — Prepaid expenses Total assets LIABILITIES Payables Investment securities purchased — Advisory fees — 12b-1 fees Administration fees Audit fees Chief Compliance Officer fee Custody fees Fund accounting fees Legal fees Shareholder servicing fees Shareholder reporting Transfer agent fees and expenses Total liabilities NET ASSETS $ $ The accompanying notes are an integral part of these financial statements. 18 Huber Funds STATEMENTS OF ASSETS AND LIABILITIES at October 31, 2011, Continued Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ Institutional Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share (Note 1) $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income/(loss) — Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 19 Huber Funds STATEMENTS OF OPERATIONS For the Year Ended October 31, 2011 Huber Capital Huber Capital Equity Small Cap Income Fund Value Fund INVESTMENT INCOME Dividends (net of foreign taxes and issuance fees withheld of $2,190 and $172 and $12,460 and $0, respectively) $ $ Interest 26 98 Total investment income Expenses Advisory fees (Note 4) Adminstration fees (Note 4) Fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Service fees - Investor Class (Note 5) Distribution fees - Investor Class (Note 6) Legal fees Trustee fees Custody fees (Note 4) Chief Compliance Officer fee (Note 4) Insurance expense Reports to shareholders Other expenses Total expenses Less: advisory fee waiver and expense reimbursement (Note 4) ) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net realized and unrealized gain on investments Net Increase in Net Assets Resulting from Operations $ $ The accompanying notes are an integral part of these financial statements. 20 Huber Capital Equity Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2011 October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ $ (a)A summary of share transactions is as follows: Investor Class Year Ended Year Ended October 31, 2011 October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed ) Net increase $ $ Institutional Class October 25, 2011* to October 31, 2011 Shares Paid-in Capital Shares sold $ Net increase $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 21 Huber Capital Small Cap Value Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended October 31, 2011 October 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income/(loss) $ ) $ Net realized gain on investments Net change in unrealized appreciation/(depreciation) on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income at end of year $ — $ (a)A summary of share transactions is as follows: Investor Class Year Ended Year Ended October 31, 2011 October 31, 2010 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued on reinvestments of distributions Shares redeemed** ) Net increase $ $ ** Net of redemption fees of $ $ Institutional Class October 25, 2011* to October 31, 2011 Shares Paid-in Capital Shares sold $ Net increase $ *Commencement of operations. The accompanying notes are an integral part of these financial statements. 22 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class June 29, 2007* through Year Ended October 31, October 31, Net asset value, beginning of period $ Income from investment operations: Net investment income ^ + Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) Total from investment operations ) Less distributions: From net investment income ) — From net realized gain on investments — — — ) — Total distributions ) — Net asset value, end of period $ Total return % % % -52.82 % %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement % %† After expense reimbursement % %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %) %) %) %) %)† After expense reimbursement % %† Portfolio turnover rate % %‡ * Commencement of operations. + Less than $0.005. † Annualized. ‡ Not annualized. ^ Based on average shares outstanding. The accompanying notes are an integral part of these financial statements. 23 Huber Capital Equity Income Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Institutional Class October 25, 2011* through October 31, Net asset value, beginning of period $ Income from investment operations: Net investment income ^# Net realized and unrealized gain (loss) on investments and foreign currency related transactions Total from investment operations Net asset value, end of period $ Total return %‡ Ratios/supplemental data: Net assets, end of period (thousands) $ Ratio of expenses to average net assets: Before expense reimbursement %† After expense reimbursement %† Ratio of net investment income/(loss) to average net assets: Before expense reimbursement %)† After expense reimbursement -0.30 %† Portfolio turnover rate %+ * Commencement of operations. † Annualized. ‡ Not annualized. + Portfolio turnover rate calculated for the year ended October 31, 2011. ^ Based on average shares outstanding. # Less than $0.005. The accompanying notes are an integral part of these financial statements. 24 Huber Capital Small Cap Value Fund FINANCIAL HIGHLIGHTS – For a share outstanding throughout each period Investor Class June 29, 2007* through Year Ended October 31, October 31, Net asset value, beginning of period $ Income from investment operations: Net investment income/(loss) )^ ^ ) ) Net realized and unrealized gain/(loss) on investments and foreign currency related transactions ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) )+ ) — From net realized gain on investments — — — ) — Total distributions ) ) )+ ) — Redemption fees retained +^ + — — — Net asset value, end of period $ Total return % % % -43.22
